LECHE, J.
Defendant was indicted for “unlawfully failing to keep his office of registrar of voters open during the period prescribed by law.” When called up for arraignment, he moved for the recusation of the presiding judge. That motion was referred for trial and hearing to the judge of an adjoining judicial district. By consent of the district attorney and of the attorneys for defendant, the judge who tried the motion was permitted to render and sign a judgment in chambers and to append thereto a written order of appeal in favor of the party cast, as is often done in civil matters.
It is by virtue of such an order that the present appeal from the ruling of the judge, who denied the motion to recuse, was brought to this court by defendant.
An appeal in a criminal case only lies after judgment finally disposing of the case. State v. Carter, 120 La. 96, 44 South. 997; State v. Hart, 48 La. Ann. 1008, 20 South. 186; State v. Jackson, 140 La. 680, 73 South. 770; State v. Sherman, 144 La. 76, 80 South. 205.
The appeal in this case is therefore dismissed.